D. C. R. I. Application for stay of order of the United States District Court for the District of Rhode Island entered in Civil Action No. 4239 on June 17, 1970, which application was presented to Mr. Justice Brennan, and by him referred *919to the Court, granted, and the said order is hereby stayed pending timely filing of appeal in this Court. Should appeal be so timely filed, the stay will remain in effect pending its disposition. In the event the appeal is dismissed, the stay is to terminate automatically. Should jurisdiction be noted or postponed in the case, the stay is to remain in effect pending issuance of judgment of this Court.
MR. Justice Douglas dissents from the grant of stay. Mr. Justice White and Mr. Justice Marshall took no part in the consideration or decision of this application.